EXHIBIT 10.3

 

Provision relating to the Company’s obligation to pay severance to John W.
Braukman, III,

Senior Vice President and Chief Financial Officer, from offer letter to him,
which became

effective August 11, 2004, upon its approval by the Compensation Committee

of the Board of Directors

 

Severance: Should your employment be involuntarily terminated by the Company for
reasons other than “cause” (as defined in the Company’s Stock Option and
Incentive Plan) after the first anniversary of your date of hire, you would be
entitled to severance pay equal to one year’s base salary. No severance would be
paid in the event of termination for “cause.”